Citation Nr: 0606571	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  95-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to an increased evaluation for septoplasty and 
rhinoplasty, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1987 to March 
1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The record reveals 
that service connection for septoplasty and rhinoplasty was 
granted in a RO rating decision dated in September 1990.  At 
that time a 10 percent evaluation was assigned.  In February 
1993, the RO proposed to reduce the evaluation from 10 
percent to noncompensable.  In April 1993, the veteran's 
evaluation for septoplasty/rhinoplasty was reduced to a 
noncompensable evaluation, effective July 1993.  The veteran 
filed a notice of disagreement in May 1993.  As a result of 
that the RO re-evaluated the veteran's claim and in a rating 
decision dated in August 1994, re-assigned the original 10 
percent evaluation.  The veteran has continued his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a January 2006 statement, the veteran's representative 
questioned the adequacy of the April 2005 VA examination and 
asserted that the veteran's service-connected disorder 
increased in severity and includes productive cough, 
postnasal drip several times per week, the use of antibiotics 
5 to 6 times per year, and intermittent crusting.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected septoplasty and 
rhinoplasty.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Examination findings should 
be reported to allow for evaluation of 
the disability under applicable VA rating 
criteria.  

The examiner should 
specifically comment on the 
number of incapacitating 
episodes (which requires 
bedrest and treatment by a 
physician) the veteran has per 
year requiring prolonged 
treatment (4 to 6 week 
duration) and antibiotics, as 
well as the number of 
nonincapacitating episodes per 
year characterized by 
headaches, pain, and purulent 
discharge or crusting.  The 
examiner should comment on the 
extent of any chronic 
osteomyelitis and chronic 
sinusitis.  

The examiner should also 
address the exposure of both 
nasal passages resulting from 
loss of part of nose or scars, 
the presence of polyps, if 
any.  

For any disease or residual found, the 
examiner must make a determination 
whether it is a residual of the veteran's 
service-connected residuals of the 
septoplasty and rhinoplasty and 
approximately when such disease or 
residual is first shown.  For any disease 
or symptoms found that is not due to the 
service-connected disability, the 
examiner should approximate the 
percentage of disability caused by such 
disease or symptoms versus that which is 
the result of the service-connected 
disability.  The examiner should comment 
on the veteran's subjective complaints 
versus the objective medical findings.  
Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


